IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                   NOS. AP-76,388, AP-76,389, AP-76,390 & AP-76,391



                     EX PARTE RAUL DAVID JACKSON, Applicant



         ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
  CAUSE NOS. F06-00445-TK, F06-00448-TK, F-06-00450-TK, & F06-00453-TK
                IN CRIMINAL DISTRICT COURT NO. 4
                       FROM DALLAS COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession

with intent to deliver a controlled substance, and three charges of delivery of a controlled substance.

He was sentenced in the four cases to forty-five, twenty-five, thirty, and thirty-five years’

imprisonment, respectively. His pro-se appeals were dismissed for lack of jurisdiction. Jackson v.

State, Nos. 05-07-00472-CR, 05-07-00473-CR, 05-07-00474-CR, & 05-07-00475-CR (Tex.
                                                                                                       2

App.–Dallas May 9, 2007) (not designated for publication).

        Applicant contends that his counsel rendered ineffective assistance because he failed to

timely file notices of appeal.

        The trial court has determined that trial counsel failed to timely file notices of appeal. The

record supports this conclusion. We find, therefore, that Applicant is entitled to the opportunity to

file out-of-time appeals of the judgments of conviction in Cause Nos. F06-00445-TK, F06-00448-

TK, F-06-00450-TK, and F06-00453-TK, from Criminal District Court No. 4 of Dallas County.

Applicant is ordered returned to that time at which he may give written notices of appeal so that he

may then, with the aid of counsel, obtain meaningful appeals in these cases. All time limits shall be

calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute direct appeals of these convictions, he

must take affirmative steps to file written notices of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: August 25, 2010
Do Not Publish